Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/21 has been entered.
 
Election/Restrictions
Newly submitted claims 41-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly presented invention and the previously examined invention are related by distinct products.  The invention previously presented requires a first encapsulant layer positioned between and in contact with the polymeric film whereas the newly presented invention requires a front glass wherein the polymeric film is between the front glass and the cells such that the polymeric film is in direct contact with the front glass.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
	Applicant’s amendment of 10/7/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 4, 5, 10-17, and 33 and added new claims 33-45.  Claims 1, 2, 4, 6-17, 33-45 are pending in the application with claims 10-17 remaining withdrawn as per a previous restriction requirement and claims 41-45 being withdrawn as per the above restriction requirement.  Claims 1, 2, 4, 6-9, and 33-40 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-9, 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman (US 20170012155).
As to claim 1, Holman is directed to a photovoltaic module (Figures 2ab) comprising:
A plurality of photovoltaic cells (206); 
A polymeric film positioned on an incident light side of the plurality of photovoltaic cells, wherein the polymeric film transmits a range of wavelengths of the incident light spectrum and reflects wavelengths outside of the range (multi-layered 206 teaches inclusion of selective spectral filtering; paragraphs 0061-0062); 
A first encapsulant layer positioned between and in contact with the polymeric film and the cells, and a second encapsulant layer positioned on the incident light side of the polymeric film (support 208 and cells 206 are both multilayered and may include any number of optical layers, films, coatings – eg optical filters, encapsulants – on the front and/or back of the cells/support (pararagraphs 0055, 0061-0062).

Regarding claim 2, the prior art teaches the range of wavelengths being greater than 1000nm (paragraph 0012) which overlaps the instant range of 700-1100nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 4, the reference fails to teach the thickness of the first encapsulant layer having a thickness of 400-1000 micrometers.
	The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).
	Therefore the selection of thickness for the first encapsulant layer is a matter of design choice and is within purview of a skilled artisan.
	Regarding claim 7, the reference teaches the polymeric film having at least one through-hole (208A).
	Regarding claim 8, the reference teaches the polymeric film comprising multiple layers of polymers, at least two of the polymers having different refractive index (paragraph 0062-0063 and 0049 teach varying refractive indices for spectral selectivity).

	Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to select the waviness of the surface as a matter of design choice.  Further, the Examiner notes that the claim encompasses a surface waviness of 0 micrometers which is taught by Holman’s disclosure of smooth/polished.
	Regarding claim 33, the reference teaches the first encapsulant layer being position between and in direct contact with the plurality of cells and polymeric film (Holman encompasses a configuration in which layers are in direct contact as both cells, 206 and support, 208 can be multilayer).
Regarding claims 34-35, and 37, Applicant is directed above for a full discussion of Holman as applied to claim 1.  The reference fails to teach the second encapsulant having a thickness of 100-500 micrometers (34) and the first having a thickness of 400-1000 micrometers (35), or the second encapsulant being about half the thickness of the first (37).
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).
	Therefore the selection of thickness for the first and second encapsulant layers is a matter of design choice and is within purview of a skilled artisan.

	Regarding claim 40, the reference teaches a third encapsulant layer positioned on a side of the plurality of photovoltaic cells opposite the incident light side (reference is open to any number of layers on the front and/or back; paragraph 0055).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holman (US 20170012155) as applied to claim 1 above, and further in view of Pern (US 6093757).
Regarding claim 6, Applicant is directed above for a full discussion of Holman as applied to claim 1.  The reference fails to provide material selection for the encapsulant layer but offers Si solar cells as a cell material choice.
Pern is directed to an encapsulation of silicon based solar cells and teaches the use of EVA as a well known and widely available choice for Si cell encapsulation (C1L66-C2L5).
Therefore, it would have been within purview of a skilled artisan at the time of the invention to look to other prior art to glean appropriate encapsulant materials for Holman’s device.  Such a teaching is found in Pern and therefore it would have been obvious to a skilled artisan to select EVA as the first and second encapsulation material.
	Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive. Applicant argues that Holman fails to teach the newly presented limitations in claims 1, 7, and 33.  The Examiner respectfully disagrees and directs Applicant above for a full discussion of Holman as applied to the pending claims.  In the rejection above, each limitation is met by the prior art.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


	
	

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726